DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art (MITSUTANI, US 2010/0289516) teaches a method of controlling charging of a vehicle battery including checking whether power line communication is off (S100, Fig. 7); stopping charging of the vehicle battery by turning off a main relay (S102, S104, Fig. 7); and charging the vehicle battery with a boosted voltage (¶ 0063). The prior art fails to disclose the combination of “upon determining that the power line communication is off, decreasing, by the vehicle control unit, an input terminal voltage of the charging device of the vehicle output from the electric vehicle supply equipment by use of the charging device of the vehicle; determining, by the vehicle control unit, whether the input terminal voltage of the charging device of the vehicle reaches a voltage at which the electric vehicle supply equipment does not operate; after determining that the input terminal voltage of the charging device of the vehicle reaches the voltage at which the electric vehicle supply equipment does not operate, determining, by the vehicle control unit, whether the electric vehicle supply equipment is off according to a charging current output to the charging device of the vehicle from the electric vehicle supply equipment; and upon determining that the electric vehicle supply equipment is off, turning off, by the vehicle control unit, a main relay of the charging device of the vehicle and stopping the charging of the vehicle battery, wherein the main relay is connected to the vehicle battery” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-8, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 9, the prior art (MITSUTANI, US 2010/0289516) discloses an apparatus of controlling charging of a vehicle battery (150, Fig. 3) including a charging device (e.g., 200, 210, and 220, Fig. 3) to generate a boosted voltage (¶ 0063); a vehicle control unit (170, Fig. 3) configured to determine whether power line communication is off (S100, Fig. 7); and turning off a main relay to stop the charging of the vehicle battery (S102, S104, Fig. 7). The prior art fails to disclose “upon determining that the power line communication is off, the vehicle control unit is configured to decrease an input terminal voltage of the charging device of the vehicle output from the electric vehicle supply equipment by use of the charging device of the vehicle, the vehicle control unit is configured to determine whether the input terminal voltage of the charging device of the vehicle reaches a voltage at which the electric vehicle supply equipment does not operate, after determining that the input terminal voltage of the charging device of the vehicle reaches the voltage at which the electric vehicle supply equipment does not operate, the vehicle control unit is configured to determine whether the electric vehicle supply equipment is off according to a charging current output to the charging device of the vehicle from the electric vehicle supply equipment, and upon determining that the electric vehicle supply equipment is off, the vehicle control unit is configured to turn off a main relay of the charging device of the vehicle and to stop the charging of the vehicle battery, wherein the main relay is connected to the vehicle battery” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 10-15, these claims are dependent from claim 9 and are therefore allowable for the same reasons as independent claim 9.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. KAMAGA (US 2014/0167691) and FUKUI (WO 2009/035069A1) are cited to show relevant systems/methods for controlling charging when the power line communications are determined to be off. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 15, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 15, 2022